Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 6-13, 15, 16, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2012-54197.  Regarding claims 1, 6, and 18, the reference is directed to a secondary battery comprising a single electrode assembly in which a plurality of negative and positive electrodes are stacked alternately and separators are disposed therebetween ([0003] and [0018]; Fig. 2), the battery comprising a negative electrode tab part (e.g., 2a) formed on one end (e.g., top) of the electrode assembly, a positive electrode bus bar (e.g., 3a) spaced apart from the negative electrode tab part on the one end and electrically connecting the plurality of positive electrodes;  a positive electrode tab part (e.g., 1b) formed on another end (e.g., bottom) of the electrode assembly, and a negative electrode bus bar (e.g., 4b) spaced apart from the positive electrode tab part on the another end and electrically connecting the plurality of negative electrodes (see Fig. 2; [0020], [0023], [0024]).  Regarding claim 2, the positive bus bar (3a) and the negative bus bar (4b) are formed in symmetrical positions opposite from each other about a  by a process comprising a stacking step, wherein the electrodes and separators are stacked ([0018]), a negative electrode welding step of welding the plurality of negative extension parts to each other to form the claimed negative bus bar, and a positive electrode welding step of welding the plurality of positive extension parts to each other to form the claimed positive bus bar (see [0020]).  Regarding claims 7-10, a positive electrode tab part (e.g., 1b) formed on the one end is electrically connected to the positive electrodes, and the welded negative electrode extension parts (e.g., 4b) are spaced apart from the positive electrode tab part; and a negative electrode tab part (e.g., 2a) formed on the another end is electrically connected to the negative electrodes, and the welded positive electrode extension parts (e.g., 3a) are spaced apart from the negative electrode tab part.  Regarding claim 11, the welding is ultrasonic welding ([0020]).  Regarding claims 12, 13, 15, and 16, the method further comprises the steps of cutting portions of the positive and negative extension parts that are not welded to each other (see [0024]; portions of elements 1a/1b/2a/2b extending outside the battery package can be regarded as being part of the claimed “extension parts” which can be subsequently cut after welding and battery assembly, while the welded portion, e.g., bus bars, remains).  Thus, the instant claims are anticipated.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over JP 2012-54197. 
	The reference is applied to claim 1 for the reasons stated above.  However, the reference does not expressly teach that each of the positive and negative bus bars is formed in plurality, as recited in claim 3. 
	However, the invention as a whole would have been obvious to one skilled in the art at the time of filing because it is known in the art to provide plural groupings of cells in series and/or parallel according to the desired current and voltage output characteristics of the battery.  Therefore, although JP ‘197 appears to an teach embodiment having one bus bar for each polarity in a stack of 10-11 electrodes of each polarity ([0018]), it would have been obvious to provide two or more bus bars of each polarity to create smaller cell groupings, to change the . 


Claims 5, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2012-54197 in view of Zama et al (US 20150380716).
	JP ‘197 is applied to claims 1, 2, 4, 6-13, 15, 16, and 18 for the reasons stated above.  However, the reference does not expressly teach that an insulating member is installed to insulate the negative bus bar from the positive electrodes, and/or an insulating member is installed to insulate the positive bus bar from the negative electrodes, as recited in claims 5, 14, and 17. 
	Zama et al. teach a secondary battery having a stacked electrode assembly, wherein the battery comprises a bus bar (109/110) for one polarity of electrode, wherein an insulating member (60) is located between the bus bar and the electrode assembly such that the bus bar would be electrically insulated from an electrode of the opposite polarity (see Fig. 3B, [0059], [0060]).  
	Therefore, the invention as a whole would have been obvious to one of ordinary skill in the art at the time of filing because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007).  In [0060], Zama et al. teach that because of the insulation member 60, “it is possible to suppress the negative electrode from being moved upon application of impact.” Accordingly, the artisan would therefore be motivated to incorporate such an insulating member on both sides of the cell of JP ‘197 to increase the structural integrity of the cell in response to an outside force as suggested by Zama et al.  Accordingly, claims 5, 14, and 17 are rendered obvious. 



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan Crepeau whose telephone number is (571) 272-1299.  The examiner can normally be reached Monday-Friday from 9:30 AM - 6:00 PM EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Basia Ridley, can be reached at (571) 272-1453.  The phone number for the organization where this application or proceeding is assigned is (571) 272-1700.  Documents may be faxed to the central fax server at (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 



/Jonathan Crepeau/
Primary Examiner, Art Unit 1725
February 25, 2022